[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT             FILED
                    _____________________________U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                     JUNE 9, 2008
                             No. 07-13415
                    _____________________________ THOMAS K. KAHN
                                                       CLERK

                   D. C. Docket No. 05-00633 CV-GET-1

URIM CORPORATION,

                                                Plaintiff-Appellant,

     versus

STEVEN L. KRONGOLD,
MARK T. PALIN,

                                                Defendants-Appellees,

JAY T. THOMPSON,

                                                Defendant,

KENNETH E. FLICK, et al.,

                                          Respondents.
              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
              _________________________________________

                               (June 9, 2008)
Before EDMONDSON, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Broadly speaking, this case is a legal malpractice action in which it is

claimed that the Defendant lawyers agreed to an unauthorized settlement of

Plaintiff’s claim against a third-party in an earlier civil action. Summary judgment

was granted to Defendants in this case. Briefly stated, the district court

determined that the doctrine of collateral estoppel barred litigation of Plaintiff’s

contention that Defendants lacked the “special authority” Georgia law requires

that lawyers must have to settle their clients’ claims. We conclude that collateral

estoppel does not apply. We vacate the judgment and remand for further

proceedings.

      The relationship between lawyer and client is regulated by particular rules

and laws; see, for example O.C.G.A. § 15-19-6 (“Without special authority,

attorneys cannot receive anything in discharge of a client’s claim but the full

amount in cash.”). As we understand Georgia law, it is strict when it comes to

limiting lawyers’ authority to settle clients’ claims. See Lewis v. Uselton, 416
S.E.2d 94, 96-98 (Ga. App. 1992). Therefore, circumstances that might establish

actual authority for an agent, such as a lawyer, to act for his principal can still be

inadequate to establish the “special authority” for one kind of transaction: a

                                           2
lawyer’s compromise and settlement of a client’s claim. In Georgia, actual

authority and the “special authority” to compromise and settle a client’s claim are

not necessarily the same thing: we believe that special authority is actual authority

plus meeting some technical formalities that must be observed before settling.

      In the earlier case, Judge Thrash’s orders, addressing a motion to enforce

the settlement agreement, decide apparent authority and actual authority. But

Judge Thrash’s orders do not mention or actually decide the question of the

lawyers’ “special authority” as that idea is construed in Georgia’s law: the power,

given by the client, to settle on the basis of the specific terms – including the

amount of money – that the lawyers accepted. Looking at this record, we cannot

say that Georgia’s “special authority” rule was litigated before Judge Thrash and

in Judge Thrash’s mind and, thus, actually decided in the earlier case. We have

assumed, for argument, that Plaintiff, in the earlier action before Judge Thrash,

had a full and fair opportunity to litigate the issue of his lawyers’ power to settle

even though he was represented then by the very lawyers against whom he now

claims malpractice: we decide nothing today about conflict of interest in the earlier

litigation and its impact, if any, on collateral estoppel being asserted by the lawyer.




                                           3
      We agree that Defendants’ continued representation of Plaintiff in the

earlier civil action constitutes adequate consideration for the revised fee

agreement.

      VACATED AND REMANDED.




                                          4